TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 19, 2019



                                       NO. 03-19-00029-CV


        Nine Thousand, Five Hundred Sixty-Two Dollars in US Currency, Appellant

                                                  v.

                                   The State of Texas, Appellee




    APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on November 29, 2018. Having

reviewed the record, the Court holds that Nine Thousand, Five Hundred Sixty-Two Dollars in

US Currency has not prosecuted its appeal and did not comply with a notice from the Clerk of

this Court. Therefore, the Court dismisses the appeal for want of prosecution. The appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.